      Case 3:18-cr-00432-JLS Document 221 Filed 02/24/21 PageID.936 Page 1 of 4




 1
 2
                           UNITED STATES DISTRICT COURT
 3
                         SOUTHERN DISTRICT OF CALIFORNIA
 4
     UNITED STATES OF AMERICA            )   No. 18-CR-0432-JLS
 5                                       )
                                         )   ORDER EXCLUDING TIME UNDER THE
 6                                       )   SPEEDY TRIAL ACT FROM FEBRUARY
         v.                              )   5, 2021 UNTIL MARCH 5, 2021
 7                                       )
                                         )
 8 JIMMY COLLINS, ET AL.,                )
                                         )
 9                     Defendants.       )
                                         )
10
11
     The Court finds as follows:
12
          1.    The Court has excluded time from the Speedy Trial Act
13
     calculation in this matter from January 26, 2018 through February 5,
14
     2021, Docs. 60, 68, 86, 106, 121, 125, 136, 157, 158, 167, 193, 217-
15
     18, and hereby incorporates those findings and orders by reference.
16
          2.    On March 17, 2020, due to the COVID-19 pandemic, Chief
17
     Judge Larry A. Burns declared a judicial emergency in the Southern
18
     District of California, which has been continued by subsequent Orders
19
     of the Chief Judge until at least March 8, 2021. OCJ 60.
20
          3.   Amid the pandemic, on February 28, 2020 and March 5, 2020,
21
     defendants Jimmy Collins and Ashley Collins filed numerous pretrial
22
     motions, Docs. 126, 127, to which the United States responded on
23
     April 3, 2020 and April 6, 2020.        Docs. 131, 134.   Those motions were
24
     originally scheduled to be heard by the Court on April 24, 2020.
25
          4.   On April 2, 2020, defendant Jimmy Collins and Ashley Collins
26
     and three additional defendants, Kyle Adams, Daniel Castro, and
27
     Jeremy Syto were charged by Superseding Information. A superseding
28
     Indictment was subsequently returned on June 10, 2020.
     Case 3:18-cr-00432-JLS Document 221 Filed 02/24/21 PageID.937 Page 2 of 4




 1       5.    Due to the declaration of judicial emergency, the Court,

 2 on its own motion, continued the motion hearing scheduled for April
 3 24, 2020, first to May 24, Doc. 136, and later to July 2 and July 8,
 4 2020, Doc. 155 and 156, on those occasions excluding time from the
 5 Speedy Trial Act calculation.       See, e.g., Docs. 136, 157, 158.

 6       6.    On July 8, 2020, the Court granted defendants’ request to

 7 file additional motions related to the Superseding Indictment and
 8 continued the motion hearing/trial setting to September 17, 2020.
 9       7.    On September 17, 2020, the Court heard argument and ruled

10 upon defendants’ various pretrial motions.            The Court set a further

11 status conference and trial setting hearing for December 4, 2020.
12       8.    On December 4, 2020, the Court held a status conference.

13 Owing to the continued exigency of the global pandemic and the current
14 trial plan in the SDCA, the Court set further status for February 5,
15 2021 to assess potential trial dates.            That date was continued sua

16 sponte by the Court until March 5, 2021.
17       9.    As the Court has previously found, this case is a complex

18 and   unusual    health   care   fraud       case,   involving   many   separate

19 individuals and entities in multiple states and losses to the United
20 States of over $65,000,000. The United States has produced voluminous
21 discovery consisting of hundreds of gigabytes of data, reams of
22 patient files, dozens of interview reports, contract documents,
23 insurance documents, and correspondence, which counsel needs time to
24 review and evaluate.       Based on these considerations, it would be

25 unreasonable to expect adequate preparation for pretrial proceedings
26 and trial within the otherwise applicable time limits.
27                                          2
28
     Case 3:18-cr-00432-JLS Document 221 Filed 02/24/21 PageID.938 Page 3 of 4




 1       10.   As a result of the complexity of the case and the time

 2 needed to review and make effective use of the discovery, the defense
 3 requires additional time to evaluate which, if any, issues of fact
 4 or law to pursue and how to defend the case, if at all.
 5       11.   The Court, therefore, finds that the time from February 5,

 6 2021 until March 5, 2021 shall be excluded under the Speedy Trial
 7 Act, 18 U.S.C. § 3161(h)(7)(A), on the grounds that the ends of
 8 justice served by such a continuance outweigh the best interest of
 9 the public and the defendant in a speedy trial.
10       12.   In   making   this   finding,   the   Court   has   considered    the

11 factors set forth in 18 U.S.C. § 3161(h)(7)(B).                  Based on the

12 complexity of the case as discussed in court and as described in the
13 parties’ previous motions, as well as the current judicial emergency
14 in the Southern District of California, as set forth in Docs 136,
15 157, and 158, the Court finds that the failure to grant such a
16 continuance would result in a miscarriage of justice; that the case
17 is so complex that it is unreasonable to expect adequate preparation
18 for pretrial proceedings and trial within the time limits otherwise
19 prescribed by the Speedy Trial Act; and that failure to grant such a
20 continuance would deny counsel, including those newly appearing in
21 the matter, the reasonable time necessary for effective preparation,
22 taking into account the exercise of due diligence.
23
24
25
26
27                                        3
28
      Case 3:18-cr-00432-JLS Document 221 Filed 02/24/21 PageID.939 Page 4 of 4




 1        WHEREFORE, good cause having been shown, and pursuant to 18

 2 U.S.C. § 3161(h)(7)(B) (in the interests of justice, based on the
 3 current judicial emergency, the complexity of the case, etc.), it is
 4 hereby ORDERED that the time from February 5, 2021 until March 5,
 5 2021 is excluded from Speedy Trial Act calculations.
 6        IT IS SO ORDERED.

 7
     Dated: February 24, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                         4
28
